DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (WO2013115933A1) in view of Zhong et al (US 2009/0049890).
Regarding claims 1-2, 9 Ahmad et al teach a portable measurement device and method for measuring acetone in a breath sample of a user (Para. 0088,0191), the measurement device comprising: a housing (Fig. 1); a conduit for engaging in direct fluid communication with a respiratory tract of the user and receiving the breath sample from the respiratory tract (Fig. 1: mouthpiece 4); a flow path disposed within the housing and comprising an upstream end and a downstream end, the upstream end of the flow path being in fluid communication with the conduit, wherein in normal operation of the device the flow path directs the breath sample in a downstream direction from the conduit at the upstream end of the flow path and toward the downstream end (Para. 0130 flow path); a cartridge sensor disposed in the housing in fluid communication with the flow path and at an intermediate location between the upstream end and the downstream end (Fig. 29: cartridge); and a flow control device disposed in the housing and in the flow path between the upstream end and the sensor that prevents flow of the breath sample in an upstream direction opposite the downstream direction (Para. 00190: one-way valve).  Ahmad is silent to the sensor is a nanoparticle-based sensor.
Zhong et al teach a nanoparticle sensing array for detecting acetone in breath.  The acetone sensor using the nanostructured sensing materials provides a handheld means to detect levels of acetone in human breath accurately, rapidly, and without false alarms.  (Para. 0013)
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the nanoparticle based sensor of Zhong for the sensor in Ahmad because they are known sensors to detect acetone in breath and to provide the above advantage of detecting levels of acetone in human breath accurately, rapidly, and without false alarms.  Ahmad further teaches the base unit that is adjacent the sensor has a temperature sensor and circuitry for measuring and compensating capability (Para. 0096, 0102, 0146-0147)
Regarding claim 3, Ahmad/Zhong teach wherein the nanoparticle- based sensor is disposed within the housing so that the nanoparticle-based sensor is substantially inaccessible to the user during use of the device. (Fig. 1: sensor cartridge 6 within the housing 2).
Regarding claim 5, Ahmad/Zhong teach the intermediate location comprises a compartment within the housing that comprises a detachable cover at an external location on the housing, and wherein the detachable cover is secured in a closed position. (Para. 0018)
Regarding claim 6,13, Ahmad/Zhong teach the flow control device comprises a one-way valve; comprises a flow control device disposed in the housing and in the flow path between the upstream end and the nanoparticle-based sensor that prevents flow of the breath sample in an upstream direction opposite the downstream direction. (Para. 00102, 00128).
Regarding claims 7, 10, and 14-15, Ahmad et al teach the breath sample may also be conditioned. Particular examples of breath conditioning include: (a) desiccation (e.g., removal of water); (b) filtering (sometimes referred to as "scrubbing") (e.g., removal of carbon dioxide or certain volatile organic compounds); and (c) heating or cooling of the gas stream (condensation prevention/instigation). As noted, breath conditioning, if performed, can be carried out by the breath input or a separate system (Para. 0142).  Ahmad teach collection of a breath sample is performed separately from the analysis of the breath sample. Separating the steps creates certain advantages that can be well suited for certain applications. For example, if the breathing resistance through the interactant is high (e.g., packed bed reactor), the user will experience more comfort breathing into a breath bag with little to no breathing resistance. The base itself can then deliver the breath sample or a portion thereof to the interactant for sensing purposes (Para. 0143).  
Regarding claim 8, Ahmad/Zhong teach further comprising a processor coupled to the nanoparticle-based sensor for receiving a measurement signal representative of a concentration of the acetone in the breath sample from the nanoparticle-based sensor. (Zhong: Para. 0016, 0058)
Regarding claims 11-12, Ahmad/Zhong teach the breath bag comprises a one-way valve; and the conduit comprises a valve-opening mechanism that automatically opens the one-way valve when the breath bag is engaged with the conduit; the one-way valve comprises a valve closure; and the valve-opening mechanism comprises a post that engages valve closure and move the valve closure to an open state (Ahmad Para. 00128, 0130)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al (WO 2013115933) in view of Zhong et al (US 2009/0049890 and further in view of Burke et al (US 2009/0004054).
Regarding claim 4, Ahmad/Zhong teach electrically conducting sensors but are silent to the measurement device further comprises an electrical safety circuit coupled to a power supply and the nanoparticle- based sensor that protects the nanoparticle-based sensor.  
Burke et al teach an electrically conducting breath sensor comprising a regulated voltage circuit (“electrical safety circuit”) coupled to a power supply. (Para. 0016).  It is advantageous to provide a voltage regulator to ensure proper voltage is used for the assay.
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the voltage regulator of Burke et al to the Ahmad/Zhong device to provide the above advantage of ensuring proper voltage is used for the assay.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.   The amendment has obviated the double patenting rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798